In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00006-CR
        ______________________________



   IN RE: WILLIAM-GLENN BULINGTON, JR.




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

        William-Glenn Bulington, Jr., has filed a petition for writ of mandamus with this Court.

Bulington claims that the indictment charging him with capital murder in June 2004 is void

because it lists one of the complainants therein simply as “John Doe.” Bulington alleges that the

trial court lacked jurisdiction to hear his case, convict him of capital murder, and sentence him to

life in prison. Bulington asks this Court to dismiss the indictment and to enter a judgment of

acquittal.

        We grant the extraordinary relief of mandamus only when the trial court has clearly abused

its discretion or failed to perform a mandatory act and the relator lacks an adequate appellate

remedy. In re Transcontinental Realty Investors, Inc., 271 S.W.3d 270, 271 (Tex. 2008) (orig.

proceeding) (per curiam).       The Texas Court of Criminal Appeals and lower courts have

recognized that “the exclusive post-conviction remedy in final felony convictions in Texas courts

is through a writ of habeas corpus pursuant to TEX. CODE CRIM. PROC. art. 11.07.” Olivo v. State,

918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); accord In re Harrison, 187 S.W.3d 199, 200

(Tex. App.─Texarkana 2006, orig. proceeding).

        Bulington appealed his capital murder conviction to this Court in cause number

06-04-00135-CR, and on November 1, 2005, this Court issued its opinion. Bulington was

afforded ample opportunity in his appeal to raise the issue of which he now complains, i.e., the

alleged defective indictment.



                                                 2
         Here, Bulington further indicates that he filed a writ of habeas corpus in May 2007, which

relief was denied.      Hence, Bulington has, heretofore, taken advantage of his exclusive

post-conviction remedy.

         Further, Bulington asks this Court to directly dismiss his indictment and enter a judgment

of acquittal. This Court has jurisdiction to issue a writ of mandamus against a “judge of a district

or county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (Vernon

2004).

         The relief requested is beyond the scope of the mandamus authority of this Court.

         We deny the petition for writ of mandamus.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:         January 21, 2010
Date Decided:           January 22, 2010

Do Not Publish




                                                 3